                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CHYNNA RATNER,

      Plaintiff,
v.                                                  Case No.: 8:18-cv-3037-T-24AAS

UNATION, INC., and GEORGE
BEARDSLEY,

      Defendants.
______________________________________/

                                       ORDER1

      The court granted Chynna Ratner’s request for an award of attorney’s fees

under Fed. R. Civ. P. 37(a)(5).2 (Doc. 16). Ms. Ratner now seeks an award of $2,175

in attorney’s fees for 7.25 hours of attorney time at an hourly rate of $300. (Doc. 18).

UNATION, Inc. and George Beardsley (collectively, the defendants) oppose the

motion. (Doc. 20).

      Upon review of the billing records, the court finds a reduction is necessary

because the time entries contain block billing. (Doc. 18, Ex. A). In using block billing,



1 Because attorney’s fees were awarded on a discovery related matter, a report and
recommendation is not necessary.
2 Federal Rule of Civil Procedure 37(a)(5) states that if discovery is provided after a
motion to compel is filed, the court must award the prevailing party reasonable
expenses, including attorney’s fees, incurred as a result of submitting the motion.
Fed. R. Civ. P. 37(a)(5). Here, the defendants provided their verified interrogatory
responses after Ms. Ratner moved to compel those responses, which were a month
overdue when Ms. Ratner’s counsel filed the motion to compel. (See Docs. 13, 14).
                                           1
counsel listed several tasks in a single entry without specifying the time spent on

each task. Within those tasks, there is clerical work, such as filing motions and

preparing time records, which is not compensable at attorney rates. In addition,

certain time entries contain general research that may be excessive depending on the

time expended. The Eleventh Circuit has approved the use of an across-the-board

reduction for block billed entries. See Ceres Environmental Servs., Inc. v. Colonel

McCrary Trucking, LLC, 476 F. App’x 198, 203 (11th Cir. 2012); see also McBride v.

Legacy Components, LLC, No. 8:15-cv-1983-17TGW, 2018 WL 4381181, at *3 (M.D.

Fla. Aug. 30, 2018) (reducing billable hours by 35% based on block billed time entries);

Oravec v. Sunny Isles Luxury Ventures L.C., No. 04-22780-CIV, 2010 WL 1302914, at

*13 (S.D. Fla. March 30, 2010) (applying a 25% across-the-board reduction to block

billed hours). Counsel’s hours are reduced by 30%, to 5.1 hours, to account for the

block billed entries and the non-compensable work.

      Attorney Nicholas J. Castellano, II, requests an hourly rate of $300. (Doc. 16,

Ex. B). “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman v. Housing Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988). In addition, the court may consult its own experience.

Id. at 1303. The party seeking attorney’s fees bears the burden of establishing that

the rate requested is reasonable. Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.

1994) (per curiam).

                                           2
      Considering the skill required for the motion to compel and its related filings,

as well as counsel’s four years of experience, Mr. Castellano’s billing rate is reduced

to a $250 per hour. See, e.g., Payne v. River Rocks LLC, No. 6:15-cv-1727-ORL-40DCI,

2017 WL 976634, at *5 (M.D. Fla. Feb. 22, 2017) (finding $250 was a reasonable

hourly rate in an FLSA case for an attorney who practiced labor and employment law

for five years); Cano v. Crab Addison, Inc., 6:16-cv-1023-Orl-40KRS, 2016 WL

6782773, at *2-3 (M.D. Fla. Oct. 28, 2016) (finding $250 was a reasonable hourly rate

for attorney in FLSA case, who practiced law for four years).

      Ms. Ratner’s Motion for Attorney’s Fees (Doc. 16) is GRANTED in part and

DENIED in part. Ms. Ratner is awarded reasonable attorney’s fees in the amount

of $1,275, to be paid within thirty days from the date of this order.

      ORDERED in Tampa, Florida on September 27, 2019.




                                           3
